An unpub|ishlld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

EARNEST PHILLIPS, No. 65687
Appellant,

vs.

THE STATE OF NEVADA,  L E D
Respondent. JUN 0 2 2014

RAClE K. UNDEMAN

T
CLER oF suPRr~:ME couRT
BY
0 uTY c)_em<

ORDER DISMISSING APPEAL

This is an appeal from a purported pretrial order of the
district court "Waiving the defendant’s right to a speedy trial." Eighth
Judicial District Court, Clark County; Kathleen E. Delaney, Judge.

We lack jurisdiction to consider this appeal because no statute
or court rule provides for an appeal from such an order. See Castillo v.
State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Therefore, We

ORDER this appeal DISMISSED.
l R&.A w , J.
Hardesty 3
;/”7/¢“ ,J. Clw»rcr=~)/J.
Douglas l Cherry d

cc: Hon. Kathleen E. Delaney, District Judge

Clark County Public Defender

Attorney General/C arson City

Clark County District Attorney

Eighth District Court Clerk

Earnest Phillips

SuPnEME Coum
or=
NEvAoA

(0) 1947A ..lzni;;f;vg:'_:`,f$'.‘.,=.

 

|4473@